EXHIBIT 10.1


STEADFAST APARTMENT REIT III, INC.


AMENDMENT NO. 1
TO THE
DEALER MANAGER AGREEMENT




Steadfast Capital Markets Group, LLC
18100 Von Karman Avenue
Suite 500
Irvine, California 92612


Ladies and Gentlemen:


This Amendment No. 1 to the Dealer Manager Agreement (this “Amendment”) is made
and entered into as of May 26, 2016, by and among Steadfast Apartment REIT III,
Inc., a Maryland corporation (the “Company”), Steadfast Apartment REIT III
Operating Partnership, L.P., a Delaware limited partnership that serves as the
Company’s operating partnership subsidiary (the “Operating Partnership”), and
Steadfast Capital Markets Group, LLC, a Delaware limited liability company (the
“Dealer Manager”). The Company, the Operating Partnership and the Dealer Manager
are collectively referred to herein as the “Parties.” Capitalized terms used but
not defined herein shall have the meaning set forth in the Dealer Manager
Agreement (as defined below).


W I T N E S S E T H


WHEREAS, the Parties previously entered into that certain Dealer Manager
Agreement, dated as of January 28, 2016 (the “Dealer Manager Agreement”), which
provides for, among other matters, the appointment of the Dealer Manager as the
Company’s exclusive agent and managing dealer to solicit, and to cause
Participating Dealers to solicit, purchasers of the Primary Shares at the
purchase price to be paid in accordance with, and otherwise upon the other terms
and conditions set forth in, the Prospectus; and


WHEREAS, pursuant to Section 13.3 (Amendment) of the Dealer Manager Agreement,
the Parties desire to amend the terms of the payment of the Distribution and
Shareholder Servicing Fee to the Advisor, as set forth herein.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:


ARTICLE I
AMENDMENT


In order to give effect to the Parties’ agreement to amend the Dealer Manager
Agreement as set forth above, Section 5(c) of the Dealer Manager Agreement is
hereby deleted in its entirety and replaced with the following:





--------------------------------------------------------------------------------







(c) Distribution and Shareholder Servicing Fee. Upon the terms set forth in the
Prospectus and with respect to Class T Shares purchased in the primary offering
only, and for providing the services set forth on Exhibit B to this Agreement,
the Dealer Manager will receive a distribution and shareholder servicing fee
that accrues daily in an amount equal to 1/365th of 1.125% of the purchase price
per Class T Share (or, once reported, the estimated value per Class T Share) on
a continuous basis from year to year, which will be paid monthly in arrears (the
“Distribution and Shareholder Servicing Fee”). The Dealer Manager will reallow
88.89% of the Distribution and Shareholder Servicing Fee (i.e., 1.0% of 1.125%)
to Participating Dealers (as described more fully in the Participating Dealer
Agreement entered into with such Participating Dealer). The Distribution and
Shareholder Servicing Fee shall not begin to accrue until the date upon which
the Company has received and accepted subscriptions for the Minimum Offering and
the Escrow Agent has released proceeds from the Escrow Account to the Company.
The Distribution and Shareholder Servicing Fee will not be payable with respect
to DRIP Shares. The Company will cease paying the Distribution and Shareholder
Servicing Fee (and cease deducting the Distribution and Shareholder Servicing
Fee from amounts otherwise available for distribution to a holder of a Class T
Share) with respect to a Class T Share sold in the primary offering at the
earlier of: (i) the date at which the aggregate underwriting compensation from
all sources equals 10% of the gross proceeds from the sale of Primary Shares;
(ii) the sixth anniversary of the last day of the fiscal quarter in which the
initial public offering (excluding the Company’s distribution reinvestment plan)
terminates; (iii) the end of the month in which the Company’s transfer agent, on
behalf of the Company, determines that total underwriting compensation,
including selling commissions, dealer manager fees, the Distribution and
Shareholder Servicing Fee and other elements of underwriting compensation with
respect to such Class T Share, would be in excess of 10% of the total gross
investment amount at the time of purchase of such Class T Share in the primary
offering; and (iv) the sale of the Company or the sale of all or substantially
all of the Company’s assets.


ARTICLE II
MISCELLANEOUS


Section 2.1 Continued Effect. Except as specifically set forth herein, all other
terms and conditions of the Dealer Manager Agreement shall remain unmodified and
in full force and effect, the same being confirmed and republished hereby. In
the event of any conflict between the terms of the Dealer Manager Agreement and
the terms of this Amendment, the terms of this Amendment shall control.


Section 2.2 Applicable Law; Venue. This Amendment was executed and delivered in,
and its validity, interpretation and construction shall be governed by the laws
of, the State of New York; provided, however, that causes of action for
violations of federal or state securities laws shall not be governed by this
Section 2.2. Venue for any action brought hereunder shall lie exclusively in
Irvine, California.


Section 2.2 Counterparts. This Amendment may be executed in any number of
counterparts, including by telecopy or other electronic methods. Each
counterpart, when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Amendment.




[Signatures on following page.]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed as of the date first written above.
STEADFAST APARTMENT REIT III, INC.
 




 
By:
/s/ Ella S. Neyland
 
 
Name:
Ella S. Neyland
 
 
Title:
President
 
 
 
 
 
 
STEADFAST APARTMENT REIT III OPERATING PARTNERSHIP, L.P.
 
 
 
 
By:
Steadfast Apartment REIT III, Inc.
 
 
its general partner
 
 
 
 
 
 
 
By:
/s/ Ella S. Neyland
 
 
 
Name:
Ella S. Neyland
 
 
 
Title
President
 
 
 
 
 
 
STEADFAST CAPITAL MARKETS GROUP, LLC

 
 
 
 
 
 
By:
/s/ Phillip D. Meserve
 
 
Name:
Phillip D. Meserve
 
 
Title:
President and Chief Executive Officer
 



Signature Page to Amendment No. 1 to the Dealer Manager Agreement